Citation Nr: 1016109	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-35 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran's claims file was subsequently transferred 
to the Pittsburgh, Pennsylvania, VA RO because the appellant 
resides outside of the United States.

In July 2008, the Board reopened and remanded the claim of 
entitlement to service connection for a back disability.  The 
case is again before the Board.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right leg disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The competent medical evidence preponderates against finding 
that the Veteran currently has a back disability due to 
service.


CONCLUSION OF LAW

A back disability was not incurred or aggravated while on 
active duty.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August 2003, March 2004, and March 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
the Veteran's service treatment records, and VA treatment 
records.  Pursuant to the July 2008 remand, the RO obtained 
private treatment records from East Portland Imaging Center 
and Broadway Medical Clinic.  The Legacy Laboratory Services 
indicated that they did not have any treatment records 
regarding the appellant.

VA did not provide the Veteran with an examination.  The 
Board finds that an examination was not necessary to decide 
the merits of this claim.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold to trigger the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claim.  Pursuant to the remand, the 
RO considered whether to schedule the appellant if the new 
medical records show any indication of a service-incurred 
back disorder.  Although a July 1999 record from the Broadway 
Medical Clinic shows the claimant reported a history of an 
in-service lumbar spine injury, none of the newly obtained 
treatment records, including the one from the Broadway 
Medical Clinic, shows a current back disability.  The 
Veteran's VA and private treatment records do not reveal a 
diagnosis of a current back disability.  The claimant has not 
submitted or identified competent medical evidence showing a 
current diagnosis of a back disability.  Thus, there is no 
requirement that VA provide an compensation examination or 
obtain an opinion.  

As for a hearing, in a May 2005 letter, the RO informed the 
Veteran that they could not schedule him for a Decision 
Review Officer hearing outside of the United States.  In May 
2007, the claimant failed to report for a Travel Board 
hearing.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).

To qualify as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

Analysis

The Board has reviewed all service treatment records and all 
available VA and private treatment records, as well as the 
report of the January 1984 VA examination.  These records do 
not show that the Veteran currently has or has had a back 
disability since he filed his claim in July 2003.  

Service treatment records reveal that the appellant was 
treated for a lumbar strain from November 1967 to February 
1968.  In February 1968, the lumbar strain was described as 
being chronic.  The claimant was again treated in August 1969 
for a possible back injury.  

At an October 1969 separation examination, the Veteran 
reported a history of recurrent back pain, and he reported 
injuring his back when an armored personnel carrier hit a 
land mine.  Notably, physical examination at separation 
revealed that the spine was normal on examination.  

Notwithstanding the negative findings at separation a report 
of a January 1984 VA examination notes an impression of low-
grade recurrent back strain "by history."  Lumbar X-rays 
were normal.  However, a July 1999 private treatment record, 
and VA treatment records dated in 2004 and 2005, show no 
diagnosis of a current back disability.  Private x-rays done 
in July 1999 were considered essentially normal.  VA 
treatment records contain an assessment of chronic low back 
pain, as well as chronic low back pain, resolved.  Pain 
alone, however, is a symptom, not a diagnosed disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Significantly, since presenting his claim, the Veteran has 
not submitted or identified any competent medical evidence 
showing a current diagnosis of a back disability.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disability when (1) a lay person is competent 
to identify the medical disability, (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at that time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  A lumbar strain is not a 
disability for which lay evidence addressing the etiology is 
competent nexus evidence.  The claimant, as a lay person 
without medical training, does not meet the burden of 
presenting competent evidence as to a diagnosis, merely by 
presenting his own statements.  While the appellant can 
attest to factual matters of which he had first-hand 
knowledge, e.g., low back pain, he is not capable of making 
medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  There is no evidence 
showing, and the Veteran does not assert, that he has medical 
training to provide competent medical evidence as to 
diagnosing the claimed back disability.  Moreover, even if 
the appellant was competent, there is no current diagnosis by 
a medical professional of a back disability.

The Veteran was treated in service for a lumbar strain.  A 
chronic back disability was not found at separation from 
service.  Moreover, in VA and private medical records after 
the appellant's separation from service, there was no showing 
that he currently has or has had a back disability since he 
filed his claim in July 2003.  The Veteran has submitted no 
evidence to show that he currently has a back disability, or 
that he has had a back disability since he filed his claim in 
July 2003.  Finally, there is no competent evidence linking a 
back disability with the claimant's active duty service.

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107.  Accordingly, the claim is 
denied.


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


